Citation Nr: 1135360	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to August 1977.

In a March 2003 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, denied the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle.  Although notified of the decision, the Veteran did not perfect an appeal, and the decision became final.  In October 2007, the Veteran sought to reopen his claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle.

The matters now on appeal come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle, finding that no new and material evidence had been submitted.  The RO also denied the Veteran's claim for service connection for erectile dysfunction.  

The Board acknowledges that following certification of the Veteran's appeal to the Board, the Veteran submitted additional evidence, which was received by the Board in May 2011.  The Board notes, however, that the Veteran, through his representative, waived initial AOJ consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  There is thus no need for the Board to remand for review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle.  The Veteran did not appeal that decision.

2.  Evidence received since the RO's March 2003 decision relating to the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  Erectile dysfunction is not attributable to the Veteran's period of military service and has not been caused or made worse by the Veteran's service-connected back disability.


CONCLUSIONS OF LAW

1.  A March 2003 rating decision by the RO that denied the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence relating to the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle received since the RO's March 2003 decision is not new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated during active military service; erectile dysfunction is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veteran's appeal is subject to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through November 2007 and April 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the November 2007 and April 2009 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2007 and April 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2007 and April 2009 notice letters.

However, the RO did not provide the Veteran with notice specific to claims based on entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, or claims based on secondary service connection.  Thus, the Board acknowledges that notice provided to the Veteran was not fully VCAA-compliant.  Nevertheless, the Board finds that the claimant has had a fair opportunity to present arguments and evidence in support of his claims.  Thus, the Board finds, in this case, that the lack of VCAA notice did not affect the essential fairness of the adjudication.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

To have been prejudicial to the Veteran, the defects in notice must be shown to have affected the essential fairness of the adjudication.  In this case, the Veteran has not been prejudiced by the lack of notice because communications between the Veteran and VA, as well as evidence submitted in support of his claims, indicate that the Veteran and his representative have actual knowledge of what is required to establish his entitlement to the benefits being sought.  For example, the Veteran has testified before the undersigned Veterans Law Judge and provided argument in support of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, the Veteran and his representative have demonstrated on multiple occasions that they have actual knowledge of what was needed to substantiate the Veteran's claims; to that end, the Board notes that the Veteran's representative specifically discussed elements of claims both for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and for direct and secondary service connection in the May 2011 hearing.  Thus, although he was not sent a fully compliant VCAA letter, the Board finds that the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board thus concludes that nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Overall, the Veteran has had adequate notice and opportunity to participate in the development of the claims, and the Board finds that any notice deficiencies regarding his VCAA notice were not prejudicial.  Shinseki, 129 S. Ct. 1696 (2009).

In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific criteria governing his claims, and it is apparent from the record that he and his representative understood those things relative to claims for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and entitlement to service connection on a secondary basis, as well as the reason his claims were initially denied.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired. 

Further, the Board notes that the duty to provide notice relating to the Veteran's claims was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the April 2009 notice letter that addressed all notice elements required by Pelegrini, supra.  Specifically, the April 2009 notice letter notified the appellant of his and VA's respective duties for obtaining evidence.  The letter also gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claims.  The April 2009 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle was previously denied.  Further, the April 2009 letter provided the appellant specific notice of the elements of service connection that were the basis for the March 2003 denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although not all notices were sent before the initial decision in this matter, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The RO has also re-adjudicated the claims after the notice was provided; this was done by way of a February 2011 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, supra, that post-decisional documents are inappropriate vehicles with which to provide notice, the RO in this case provided VCAA-compliant notice that was followed by a re-adjudication of the Veteran's claims.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Moreover, the November 2007 and April 2009 notice letters provided the Veteran with the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board concludes that although the complete notice required by the VCAA was not provided until after the RO initially adjudicated the Veteran's claims, "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the late notice under the VCAA requires remand.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to render a decision as to the application to reopen the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151  has been accomplished.  Specifically, with regard to reopening the claim, the RO informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the notice letter in April 2009.  The April 2009 notice letter provided the regulatory language of "new and material" evidence and informed the Veteran of the reason his claim was previously denied.  Specifically regarding VA's duty to notify, the Board finds that the April 2009 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the possession of the RO, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from private and VA treatment providers.  In addition, the Veteran was provided VA medical examination in January 2011; report of that examination has been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, and contrary to the assertions of the Veteran at the May 2011 hearing, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiner conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims and has testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Further, although the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 was not reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in this claim have been undertaken.  Although a VA examination was not provided in connection with this claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle has not been reopened; thus, an examination is not required.

Under these circumstances, the Board finds that further action by the VA with regard to the duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 is not warranted.

II.  Analysis

A.  Petition to Reopen Previously Denied Claim

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim was the March 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he is entitled to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle.  Specifically, he contends that the physician who conducted a needle aspiration to treat an infected spermatocele in 2001 was negligent, causing infection that led to the removal of his left testicle.  Because the Veteran was referred to the physician by his VA treatment providers, the Veteran contends that compensation is warranted under the provisions of 38 U.S.C.A. § 1151.  

In a March 2003 rating decision, the RO denied the Veteran's claim of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle.  The March 2003 decision noted that the 2001 procedures at issue had been conducted at Tripler Army Medical Center, which is not a VA facility and thus not subject to the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Thereafter, in October 2007, the Veteran again sought to reopen his claim of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle.

Evidence of record in 2003 included records of the Veteran's initial treatment at the VA Pacific Islands Health Care System in 2001 concerning his complaints of pain and swelling in his scrotum, as well as records of multiple procedures performed at the Tripler Army Medical Center, to which the Veteran was referred by his VA treatment providers.  The record, as it existed in 2003, was clear that although the Veteran had been referred by his VA physician, the aspiration and subsequent surgery were performed at Tripler Army Medical Center, by employees of the Tripler facility.  None of the care in question was provided at any VA facility or by any VA health care providers.  

Evidence added to the record since the RO's March 2003 denial consists of statements the Veteran has made to VA in support of his claim, as well as his testimony before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  To that end, the Board notes that the Veteran argued at the May 2011 hearing that, although the procedures conducted in April and May 2001 were carried out at the Tripler Army Medical Center, he was unaware that he had a right to obtain treatment at a VA facility.  Thus, he contends, he was not able to give proper informed consent to the procedures.  Because informed consent was not obtained, the Veteran argued, complications from the procedures-namely, the removal of his left testicle in a May 2011 surgery-should be compensable under the provisions of 38 U.S.C.A. § 1151.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the claim.  The statute in question-38 U.S.C.A. § 1151-specifically provides for compensation only in cases where disability was caused "by a Department employee or in a Department facility as defined in section 1701(3)(A)."  The Tripler Army Medical Center is not a VA facility as defined by 38 U.S.C.A. § 1701(3)(A), which establishes that Department facilities are, specifically, "facilities over which the Secretary [of VA] has direct jurisdiction."  This requirement is further clarified in the implementing regulation, which establishes that "Department employees and facilities" do not include hospital care or medical services furnished under contract or any "hospital care or medical services ... in a facility over which the Secretary does not have direct jurisdiction."  38 C.F.R. § 3.361 (2010).  Essentially, the new evidence does not provide any evidence that the procedures in question were in fact performed at a VA facility.  Thus, the new evidence fails to overcome the threshold issue at the crux of the March 2003 denial:  that the procedures in question simply did not take place at a Department facility and are therefore not subject to provisions of 38 U.S.C.A. § 1151.

As noted above, the evidence previously of record showed that the procedures in question took place not at a VA facility, but at Tripler Army Medical Center, which is neither a VA facility nor a facility under the direct jurisdiction of VA.  The only relevant evidence received since the 2003 denial consists of the Veteran's own statements that he was not properly informed of his options for receiving VA treatment, as opposed to treatment at Tripler, before consenting to undergo the procedures in question in 2001.  This information does not tend to prove the Veteran's claim in a manner different from what was already shown in 2003 and which was evident in the Veteran's earlier contentions, the lay statements he submitted, and treatment records dating from the 2001 procedures.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively it is the same.  In other words, with respect to what is required to establish entitlement to benefits under the provisions of 38 U.S.C.A. § 1151, it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the March 2003 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the March 2003 denial does not provide any new evidence relating to the location of the procedures at issue, or to the fact that Tripler Army Medical Center simply does not meet the criteria of a "Department facility" under 38 U.S.C.A. § 1151.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claim.

The Board has also considered the assertions and testimony of the Veteran and his representative that were made in support of his claim.  However, although the Board is sensitive to the fact that the Veteran claims he was not provided full informed consent regarding his VA treatment options, these contentions do not alter the underlying fact that the procedures at issue in this case took place not at a VA facility or other facility over which the Secretary exerts jurisdiction; they were carried out at an Army hospital outside the reach of the laws and regulations governing the operation of VA facilities.  See 38 U.S.C.A. §§ 1151, 1701(3)(A).  As such, his statements do not amount to new and material evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle has not been received; hence, the requirements to reopen the claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B.  Service Connection for Erectile Dysfunction

The Veteran is also seeking service connection for erectile dysfunction.  The Board notes initially that the RO initially adjudicated the claim on a direct basis.  However, in his May 2011 hearing before the undersigned Veterans Law Judge, the Veteran's representative contended that the Veteran's claimed erectile dysfunction was secondary to his residuals of fractures of the paraspinal process at L1-4, for which he has been granted service connection.  The Board will thus consider both theories of entitlement in its analysis of the Veteran's claim for service connection for erectile dysfunction.  

Relevant evidence consists of the Veteran's service treatment records as well as records of post-service treatment he has received from both private and VA treatment providers.  The Veteran also underwent VA examination in January 2011.  Review of the Veteran's service treatment records reflects that he was treated in service for an injury to his back, which occurred when he fell down stairs while on duty.  However, no mention is made in the record of any injury to the Veteran's groin or complaints relating to erectile dysfunction during service.  At his May 1977 separation medical examination, the Veteran was found to have normal neurological and genitourinary systems.  Although post-service treatment records from the VA Pacific Islands Health Care System date from as early as 1994, the record reflects that the Veteran first complained of erectile dysfunction to his VA psychiatric care providers in April 2002, at which time he stated that he believed he was having problems with erectile dysfunction due to medication he had been prescribed to treat depression.  At that time, his treating physician opined that the problem could also be due to the Veteran's tobacco use.  The Veteran was first diagnosed with erectile dysfunction in January 2006, at which time he was noted to be interested in trying medication to address the problem.  He has carried a consistent diagnosis of erectile dysfunction since that time.  

Report of the January 2011 VA examination reflects that the Veteran complained of erectile dysfunction that began following the in-service fall in which he injured his back.  The examiner noted in particular that the Veteran reported having possibly injured his scrotum in the fall as well, although no documentation of such an injury was made at the time.  During this examination, the Veteran reported that he used medication to address the problem, which had fair effectiveness but caused some side effects such as headache and blurred vision.  The examiner conducted a full physical examination and diagnosed the Veteran with erectile dysfunction possibly related to hypogonadism.  She further opined that the Veteran's erectile dysfunction was not related to service or to his service-connected lumbar transverse fractures, instead linking the disorder to "parasympathetic and sympathetic pathways along with sacral nerves."  

In addition to the medical evidence, the Veteran has submitted multiple statements in support of his claims and has testified before the undersigned Veterans Law Judge.  In particular, the Veteran contended at his May 2011 hearing that when he fell in service, he injured not only his back but also his groin.  The Veteran further testified that he began having trouble with erectile dysfunction shortly after the in-service fall and has had intermittent problems with erectile dysfunction from that time to the present.  The Veteran also stated that he had first sought treatment for the disorder from VA treatment providers in the 1980s or 1990s and had been receiving medication since that time.   

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board notes in particular that records of the Veteran's claimed in-service injury, on which the Veteran blames his current erectile dysfunction, note only an injury of the thoracolumbar spine.  The Veteran did not receive any documented treatment at the time for his claimed groin injury or erectile dysfunction, and subsequent treatment records and examinations reflect no complaints of any erectile dysfunction.  In fact, the Veteran was not seen for complaints of erectile dysfunction at any time during service.  Further, subsequently prepared reports of medical examination and history were negative as to any complaints of erectile dysfunction; the Veteran was found to have normal neurological and genitourinary systems at his May 1977 separation medical examination.  The Veteran did not seek treatment for any problems with erectile dysfunction until April 2002, many years after his separation from service.  The January 2011 VA examiner's opinion supports the conclusion that the Veteran does not now have erectile dysfunction due to injury in service.  

The Board concedes that the Veteran's treatment records and VA examination confirm a current diagnosis of erectile dysfunction, but concludes that there is no competent medical evidence relating that disorder to service, or to his service-connected back disability.  No complaints or findings of erectile dysfunction were noted at the time of the Veteran's separation in May 1977.  Records of post-service treatment reflect further that the Veteran did not seek treatment for or reference any problems with erectile dysfunction for more than 20 years following his separation from service.  When examined for separation from service, the Veteran was found to have normal genitourinary and neurological systems.  

The Board acknowledges the Veteran's contention that his current erectile dysfunction stems from an in-service injury, at which time he also injured his back.  However, in concluding that the Veteran's current erectile dysfunction is not related to his time in service, the Board looks in particular to the Veteran's May 1977 separation examination, at which his genitourinary and neurological systems were found to be normal.  Also compelling is the lack of complaint at the time of the in-service incident.  In addition, the Board looks to the January 2011 VA examiner's conclusion that the evidence of record, along with physical examination, does not support a finding that Veteran's current erectile dysfunction is due to in-service injury.  Further, although the Veteran has contended that he first complained of erectile dysfunction to his VA doctors in the 1980s or 1990s and has been receiving medication since that time, the Board notes that the first evidence of record of a clear diagnosis of erectile dysfunction appears in January 2006, at which time the Veteran's treating physician noted that he "want[ed] to try" medication to treat the disorder.  For all these reasons, the Board finds that the Veteran's statements that he has had problems since service are not credible.  Even when he filed a claim in October 1977, he identified his back only.  This strongly suggests that he in fact did not first begin experiencing erectile dysfunction during service, which conclusion is supported by the evidence described above.

The Board notes that the Veteran has stated in multiple submissions to VA, as well as at his May 2011 hearing before the undersigned Veterans Law Judge, that he suffered an injury to his groin when he fell in service and that he has had problems with erectile dysfunction since that time.  In this regard, the Board notes, first, that it does not question that the Veteran experienced fall while in service in which he injured his back.  Nor does the Board question that he presently suffers from erectile dysfunction.  However, in order for the Veteran's claim to be granted, the record must contain persuasive medical evidence linking the present disorder to service.  Here, the medical evidence does not lead to a conclusion of service connection.  Indeed, as noted above, the weight of the evidence supports the findings of the January 2011 VA examiner, who offers an unfavorable opinion as to any relationship between any current erectile dysfunction and service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinion is adequate for deciding this appeal.  Because this opinion is not controverted by any probative medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for erectile dysfunction on a direct basis must be denied.

Because the question of whether a disability such as erectile dysfunction is related to another disorder such as residuals of fractures of the transverse process at L1-4 is a medical question requiring expertise, the Board relies upon the January 2011 VA examiner's opinion in making its determination.  The examination report reflects that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the examiner offered a rationale for her opinion that the Veteran's erectile dysfunction is less likely than not related to his service-connected back disability, relying on the examination and her medical expertise in concluding that any connection between his erectile dysfunction and his service-connected back disability was doubtful.  Specifically, the examiner noted that the Veteran's current erectile dysfunction was due not to his service-connected lumbar fractures but instead to neurological problems with the Veteran's parasympathetic and sympathetic nervous systems and his sciatic nerves.  Significantly, this opinion is not contradicted by any medical evidence of record.  Thus, the Board finds persuasive the negative medical opinion provided by the VA examiner in January 2011.

The Board thus concludes that the probative evidence of record does not link the Veteran's current erectile dysfunction to service or to his service-connected back disability.  Therefore, the Board concludes that the Veteran's current erectile dysfunction is not the result of disease or injury incurred in or aggravated by service, and any such disability is not proximately due to or the result of a service-connected disability.  The claim for service connection for erectile dysfunction must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence has not been received, the application to reopen a claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of left testicle is denied.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


